Citation Nr: 1221672	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-42 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for lung disease (previously characterized as a respiratory condition) has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to September 1971, to include service in Vietnam.  

A claim for service connection for lung disease (then characterized as a respiratory condition) was previously denied by the RO in November 1999.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for lung disease (previously characterized as a respiratory condition).  In January 2010, a document was submitted by the Veteran's Congressman which was accepted by the RO as a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  An October 2010 letter informed him that his hearing would be scheduled in 2012 or 2013.  However, in correspondence received in November 2010, the Veteran cancelled his hearing request.

In March 2012, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim  on appeal have been accomplished.  

2.  In a November 1999 rating decision, the RO denied service connection for lung disease (then characterized as a respiratory condition); although notified of the denial in a November 1999 letter, the Veteran did not initiate an appeal.  

3.  No new evidence associated with the claims file since the November 1999 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for lung disease (previously characterized as a respiratory condition), or raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision in which the RO denied service connection for lung disease (then characterized as a respiratory condition) is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence received since the RO's November 1999 denial is not new and material, the criteria for reopening the claim for service connection for lung disease (previously characterized as a respiratory condition) are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a January 2012 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a lung disease, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event the claim is reopened, and service connection granted), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The letter as complied with the holding in Kent, as it notified the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  

After issuance of the November 2012 letter, and opportunity for the Veteran to respond, the March 2012 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  The Board also finds that no additional RO action to further develop the record in connection with this matter, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  While respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) are included on the list of diseases subject to presumptive service connection on the basis of herbicide exposure, no other lung disease is included.  Id.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

As indicated above, the RO denied the Veteran's claim for service connection for lung disease (then characterized as a respiratory condition) in November 1999.  
The evidence then of record consisted of the service treatment records, VA medical records, private medical records and statements from private health care providers.  The basis for the RO's November 1999 denial was that the evidence did not show any relationship between a diagnosed respiratory condition-then, chronic obstructive pulmonary disease (COPD)-and any disease or injury in service.  

Although notified of the denial in a letter also dated in November 1999, the Veteran did not initiate an appeal with the RO's decision.  See 38 C.F.R. § 20.200 (2011).  The RO's November 1999 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in April 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's November 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since November 1999 includes VA and private medical records and statements from private health care professionals.  The Board finds this evidence does not constitute new and material evidence sufficient to reopen the previously-denied claim.  

VA and private treatment records which were received subsequent to November 1999 are new in the sense that they were not of record at the time of the prior final denial.  The records document post-service complaints of, diagnosis of and treatment for lung disease-primarily, COPD.  The Board finds this evidence is not material as the records do not indicate that the Veteran has a lung disease which is linked to his active duty service.  Additional evidence, which consists of records of post service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The new evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

The pertinent statements from the private health care professional which were associated with the claims file subsequent to the prior final decision are not new and material as they consist of evidence which is essentially cumulative of evidence which was of record at the time of the November 1999 denial of service connection.  

The Veteran submitted a statement from R.D.S., M.D., dated in May 2009.  In this statement, the physician wrote that he had been treating the Veteran since February 1993 for chronic lung disease including chronic obstructive pulmonary disease which was largely related to prior tobacco abuse.  The physician observed the Veteran also was exposed to Agent Orange which may be contributing to his lung disease and chronic functional impairment.  The Veteran also submitted a statement from the physician which is dated in May 2012.  In this statement, the physician wrote that the Veteran had been treated for long standing chronic obstructive pulmonary disease.  He opined that the lung disease was related to prior to tobacco use but may also have been exacerbated in severity by chemical exposure during the Veteran's time as a soldier in Vietnam.  

The Board finds the May 2009 and May 2012 letters from the private physician are virtually identical to prior letters which were of record at the time of the November 1999 rating decision.  For example, a February 1993 statement from the same physician includes an impression of chronic obstructive pulmonary disease secondary to tobacco abuse.  It was also noted that there was a question of whether some pulmonary dysfunction exists on the basis of Agent Orange exposure.  In a February 1999 letter, the private physician produced a letter which was almost identical to the May 2009 letter.  In February 1999, it was written that the Veteran had been under the physicians care for chronic lung disease since February 1993 and that the Veteran had severe chronic obstructive pulmonary disease which was largely related to prior tobacco abuse.  The physician also wrote that the Veteran had been exposed to Agent Orange which may also be contributing to his lung disease and chronic functional impairment.  As the two letters essentially duplicate  evidence of record and considered at the time of the November 1999 rating decision, this evidence cannot meet the definition of new and material evidence needed to reopen the previously-denied claim.  See 38 C.F.R. § 3.156(a).

As for statements by the Veteran, as well as those by his representative, on his behalf, the Board point out that, as laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion the matter of the etiology of the Veteran's current lung disease, to include any opinion purporting to link chronic obstructive pulmonary disease to in-service exposure to herbicides, to include Agent Orange.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for lung disease (previously characterized as a respiratory condition) are not met, and the RO's November 1999 denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for lung disease (previously characterized as a respiratory condition) is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


